Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosed statement(s)(IDS) submitted on 8/1/2019 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 6, 9 – 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sholudko et al. (US20150317837A1)(hereinafter “Sholudko"), and Patel et al. (US8209183B1)(hereinafter "Patel"). 

Regarding claim 1, Sholudko teaches an electronic device comprising: a display including a touch screen; (Par. 0010:"The electronic device includes a display configured to display information", and Par. 0055:" For example, the input/output interface 140 may provide data of a user's touch input through a touch screen to the processor 120.").
	a voice input device configured to collect voice and generate voice data; (Par. 0068:"The input module 250 may acquire a voice command or an attribute of a voice command based on the analyzed information.", and Par. 0055:"For example, the input/output interface 140 may output voice data processed through the processor 120", and Par. 0068:" the input module 250 may analyze audio information based on various voice recognition algorithms").
	a communication circuit; (Par.0057:"The communication interface 160 connects communication between the electronic device 101 and the external device (for example, the electronic device 104 or the server 106). For example, the communication interface 160 may access a network 162 through wireless or wired communication to communicate with the external device.”).
processor 120, the memory 130, the communication interface 160, or the augmented reality module 170 through the input/output device [for example, a speaker or a display].", and Par. 0060:"In response to a voice command acquired through the input/output interface 140 [for example, a microphone], the augmented reality module 170 may provide an application, function, etc.").
	and a memory electrically connected to the processor, wherein the memory includes instructions, when executed, cause the processor to:( Par. 0162:"The computer-readable storage medium may be, for example, the memory 130. At least a part of the programming module may be implemented [for example, executed] by, for example, the processor 120. At least a part of the programming module may include, for example, a module, a program, a routine, a set of instructions and/or a process for performing one or more functions.").
	receive first text data input through the touch screen and/or the voice data input through the voice input device; (Par. 0003:" The electronic device also may acquire a voice input of the user through an audio input unit. ", and Par. 0067:” example, the input module 250 may acquire audio information [for example, an audio file, an audio signal, etc.] from at least one of a functionally connected audio input unit [for example, a microphone] …”, and Par. 0113:” the electronic device may display at least one of a text [for example, a message] acquired in relation to the external object 930 and a text [for example, “speech to text”] related to an audio as the text 946.”).
transmit a message [for example, “Yes Cap”] to the external object 930 as an application, function, etc. corresponding to the voice command.").
Sholudko does not teach generate message data including the first text data and/or second text data converted from the voice data and attribute information related to a type of an input method of the first text data and/or the second text data.
Patel teaches generate message data including the first text data and/or second text data converted from the voice data and attribute information related to a type of an input method of the first text data and/or the second text data; (Col. 14 line 65 -68 cont. Col 15 lines 1-6: “At 500D and throughout FIG. 5A, text related to keyboard input is shown using a bold font [attribute], while text related to speech input, both as input and as corrected, is shown using underlining [2nd attribute]. Generally, text of various input types and/or input sources can be distinguished from each other using different fonts, color, font sizes, and/or spacing. For example, text of one input type can be displayed using a first color [e.g., blue] and text of a second input type can be displayed using a second color [e.g., red].”, and Col. 8, lines 11-16:” For example, a scenario may exist where text is detected in input data from keyboard 410 and speech is detected in audio data from microphone 408. In this scenario, speech-to-text module 426 may convert the speech from the audio data to text, and this text may be merged with the text from the keyboard for display.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Patel to 

Regarding claim 2, Sholudko does not teach the electronic device as claimed in claim 1, wherein the attribute information is divided into a first attribute or a second attribute according to the type of input method of the text data included in the message data.
Patel teaches wherein the attribute information is divided into a first attribute or a second attribute according to the type of input method of the text data included in the message data. (Col. 14 lines 65 -68 cont. Col 15 lines 1-6: “At 500D and throughout FIG. 5A, text related to keyboard input is shown using a bold font [attribute], while text related to speech input, both as input and as corrected, is shown using underlining [2nd attribute]. Generally, text of various input types and/or input sources can be distinguished from each other using different fonts, color, font sizes, and/or spacing. For example, text of one input type can be displayed using a first color [e.g., blue] and text of a second input type can be displayed using a second color [e.g., red].”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Patel to have the attribute information is divided into a first attribute or a second attribute according to the 

Regarding claim 3, Sholudko does not teach the electronic device as claimed in claim 2, wherein the instructions cause the processor to generate the attribute information including display time information related to a time during which the first text data and/or the second text data is displayed on the external electronic device, in accordance with the type of input method. 
Patel teaches wherein the instructions cause the processor to generate the attribute information including display time information related to a time during which the first text data and/or the second text data is displayed on the external electronic device, in accordance with the type of input method. (Col 15 lines 6-12:”In particular embodiments, distinguishing text from different input types and/or input sources can be temporary; for example, as inputs are received they can be displayed using their distinguishing characteristics [attributes]of font, color, size, etc. for a pre-determined amount of time; e.g., 5 or 10 seconds, before the text is shown as non-distinguished text..”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Patel to generate the attribute information including display time information related to a time during which the first text data and/or the second text data is displayed on the external electronic 

Regarding claim 6, Sholudko teaches an electronic device comprising: a display; (Par. 0010:"The electronic device includes a display configured to display information").
	a communication circuit; (Par.0057:"The communication interface 160 connects communication between the electronic device 101 and the external device (for example, the electronic device 104 or the server 106). For example, the communication interface 160 may access a network 162 through wireless or wired communication to communicate with the external device.”).
	a processor electrically connected to the display and the communication circuit; (Par. 0055:"Further, the input/output interface 140 may output a command or data received, through, for example, the bus 110, from the processor 120, the memory 130, the communication interface 160, or the augmented reality module 170 through the input/output device [for example, a speaker or a display].").
	and a memory electrically connected to the processor, wherein the memory includes instructions, when executed, cause the processor to: (Par. 0162:"The computer-readable storage medium may be, for example, the memory 130. At least a part of the programming module may be implemented [for example, executed] by, for example, the processor 120. At instructions and/or a process for performing one or more functions.").
	acquire message data received through the communication circuit and to identify attribute information included in the message data; (Par. 0060:"For example, the augmented reality module 170 may recognize [e.g., via a sensor and/or a wireless communication protocol] an external object for an electronic device 101, using the processor 120 … corresponding to the at least one text when the voice command corresponding to the at least one text is received. “, and Par.0103:" if acquiring a voice command 613 [for example, “closer”] corresponding to the text 643 corresponding to an enlargement function and having a first attribute [for example, a relatively short length), the electronic device may provide an enlargement function based on a first mode 623 [for example, a first magnification, a first speed, etc.]."
Sholudko does not teach cause the display to display, when text data included in the message data is first text data input from a touch screen of an external electronic device on the basis of the identification result, the first text data for a first time; and cause the display to display, when the text data included in the message data is second text data converted from voice data, the second text data for a second time different from the first time.
Patel teaches cause the display to display, when text data included in the message data is first text data input from a touch screen of an external electronic device on the basis of the identification result, the first text data for a first time;( Col. 2, lines 60-64: “Such computing devices, including wearable computing devices, commonly receive inputs from a number of sources, such as, but not limited to, keyboards, touch screens, paper documents, writing surfaces for hand-written input, microphones, and network interfaces. “, and Col.  6, lines 56 - receive a number of different types of input data from input devices 404. In the illustrated embodiment, system 400 may receive, for example, audio data from microphone 408, text data from keypad 410 ...”).
and cause the display to display, when the text data included in the message data is second text data converted from voice data, the second text data for a second time different from the first time. (Col. 8, lines 11-16: For example, a scenario may exist where text is detected in input data from keyboard 410 and speech is detected in audio data from microphone 408. In this scenario, speech-to-text module 426 may convert the speech from the audio data to text, and this text may be merged with the text from the keyboard for display.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Patel to display, when text data included in the message data is first text data input from a touch screen of an external electronic device on the basis of the identification result, the first text data for a first time, in order to facilitate error correction in text using computing device since specific input types are prone to their own type of error and by knowing the input type the computing device can help with the text correction, as evidence by Patel (See Col. 2, lines 58-68).

Regarding claim 9, Sholudko does not teach the electronic device as claimed in claim 6, wherein the attribute information includes display time information related to the first time for displaying the first text data and a second time for displaying the second text data.
	Patel teaches wherein the attribute information includes display time information related to the first time for displaying the first text data and a second time for displaying the 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Patel including display time information related to the first time for displaying the first text data and a second time for displaying the second text data, in order to facilitate error correction in text using computing device since specific input types are prone to their own type of error and by knowing the input type the computing device can help with the text correction, as evidence by Patel (See Col. 2, lines 58-68).

Regarding claim 10, Sholudko does not teach the electronic device as claimed in claim 6, wherein, when the display displays the second text data, the instructions cause the processor to display a visual effect different from that of displaying the first text data.
Patel teaches wherein, when the display displays the second text data, the instructions cause the processor to display a visual effect different from that of displaying the first text data. (Col 15 lines 8-10:”… for example, as inputs are received they can be displayed using their distinguishing characteristics [attributes] of font, color, size, etc.”). Note: different color can resemble visual effect.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Patel to 

Regarding claim 11, Sholudko does not teach the electronic device as claimed in claim 10, wherein the different visual effect includes at least one of displaying an additional icon, changing a text font, and changing a visual effect of a text input window. 
Patel teaches wherein the different visual effect includes at least one of displaying an additional icon, changing a text font, and changing a visual effect of a text input window. (Col 15 lines 8-10:”… for example, as inputs are received they can be displayed using their distinguishing characteristics [attributes] of font, color, size, etc.”). Note: different color can resemble visual effect.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Patel to display different visual effect includes at least one of displaying an additional icon, changing a text font, and changing a visual effect of a text input window, in order to facilitate error correction in text using computing device since specific input types are prone to their own type of error and by knowing the input type the computing device can help with the text correction, as evidence by Patel (See Col. 2, lines 58-68).

message received from the external object.”).
	identifying attribute information included in the message data; (Par. 0060:"For example, the augmented reality module 170 may recognize (e.g., via a sensor and/or a wireless communication protocol) an external object for an electronic device 101, using the processor 120 … corresponding to the at least one text when the voice command corresponding to the at least one text is received. “, and Par.0103:" if acquiring a voice command 613 [for example, “closer”] corresponding to the text 643 corresponding to an enlargement function and having a first attribute [for example, a relatively short length], the electronic device may provide an enlargement function based on a first mode 623 [for example, a first magnification, a first speed, etc.]. ").
and displaying, when the text data included in the message data is second text data converted from voice data, the second text data for a second time different from the first time. (Par. 0069:" According to an embodiment of the present invention, the augmented reality module 270 may recognize the external object for the electronic device 201 through the recognition module 230, may display at least one text (for example, a text corresponding to an identifier, a function, etc.) related to the external object through the display module 210, may acquire a voice command corresponding to the at least one text through the input module 250, and may provide an application, function, etc. related to the external object in response to the displaying a first text when a state of the electronic device is a first state and displaying a second text when the state of the electronic device is a second state."). Note: First and second text are displayed for two different states (read as text data are different).
	Sholudko does not teach displaying, when text data included in the message data is first text data input from a touch screen of the external electronic device on the basis of the identification result, the first text data for a first time.
Patel teaches displaying, when text data included in the message data is first text data input from a touch screen of the external electronic device on the basis of the identification result, the first text data for a first time (Col. 14, lines 27-29:” Scenario 500 begins at 500A where keyboard 510 is used to generate text input 512 of "Teh grape wsa." Text input 512 is received at device 520.”, and Col. 2, lines 61-64:”...commonly receive inputs from a number of sources, such as, but not limited to, keyboards, touch screens, paper documents, writing surfaces for hand-written input, microphones, and network interfaces.”). Note: Patel teaches plurality of input type and touch screen is one such example as well. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Patel to include in the message data is first text data input from a touch screen of the external electronic device on the basis of the identification result, the first text data for a first time, in order to facilitate error correction in text using computing device since specific input types are prone to their own type of error and by knowing the input type the computing device can help with the text correction, as evidence by Patel (See Col. 2, lines 58-68).

Regarding claim 18, Sholudko does not teach the message data output method as claimed in claim 16, wherein the displaying of the second text data includes displaying a visual effect different from that of displaying the first text data. 
Patel teaches the message data output method as claimed in claim 16, wherein the displaying of the second text data includes displaying a visual effect different from that of displaying the first text data. (Col. 8, lines 11-16:” For example, a scenario may exist where text is detected in input data from keyboard 410 and speech [second source] is detected in audio data from microphone 408. In this scenario, speech-to-text module 426 may convert the speech from the audio data to text, and this text may be merged with the text from the keyboard for display.”, and Col. 15, lines 3-10:”For example, text of one input type can be displayed using a first color [e.g., blue] and text of a second input type can be displayed using a second color [e.g., red]. In particular embodiments, distinguishing text from different input types and/or input sources can be temporary; for example, as inputs are received they can be displayed using their distinguishing characteristics of font, color, size, etc.”).  Note combination of font, color, size etc., resembles visual effect.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Patel to display of the second text data includes displaying a visual effect different from that of displaying the first text data, in order to facilitate error correction in text using computing device since specific input types are prone to their own type of error and by knowing the input .

Claims 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sholudko, Patel, as applied to 1, 6,  and 12 respectively,  in further view of  Hoory et al. (US6785649B)(hereinafter "Hoory"). 

Regarding claim 4, Sholudko teaches and to generate the attribute information including the extracted feature information. (Par. 0076:"Additional information related to an operation of providing an application, function, etc. according to an attribute of a voice command is provided to the augmented reality module 270 with reference to FIG. 6.").
Sholudko, and Patel do not teach the electronic device as claimed in claim 1, wherein the instructions cause the processor to acquire feature information of the voice data including at least one of volume, tone, speed, and intonation of the voice data.
Hoory teaches the electronic device as claimed in claim 1, wherein the instructions cause the processor to acquire feature information of the voice data including at least one of volume, tone, speed, and intonation of the voice data ("Col 8 lines 17-23:"Expressive text 54 comprises text “whisper” spoken at volume(1), which text is set in the basic font at 8 points, and text “quietly” spoken at volume(2) and set in the basic font at 10 points. Text “loud voice” is spoken at volume(4) and is set in the basic font at 14 points, and text “by shouting” is spoken at volume(5), and is set in the basic font at 16 points.") 


Regarding claim 12, Sholudko and Patel do not teach the electronic device as claimed in claim 6, wherein the attribute information of the message data includes feature information including at least one of volume, tone, speed, and intonation of the voice data which is a basis of the second text data, and the instructions cause the processor to extract the feature information from the attribute information and to display a visual effect in the display of the second text data by reflecting the feature information when displaying the second text data.  
	
	Hoory teaches the electronic device as claimed in claim 6, wherein the attribute information of the message data includes feature information including at least one of volume, tone, speed, and intonation of the voice data which is a basis of the second text data, (Col 8 lines 17-23:"Expressive text 54 comprises text “whisper” spoken at volume[1], which text is set in the basic font at 8 points, and text “quietly” spoken at volume[2] and set in the basic font at 10 points. Text “loud voice” is spoken at volume[4] and is set in the basic font at 14 points, and text “by shouting” is spoken at volume[5], and is set in the basic font at 16 points.").
characteristics [attribute] comprising font effects [feature] such as kerning, fixed pitch, proportional pitch, strikethrough, underline, double underline, dotted underline, bold, bold italic, small capitals, toggle case, all capitals, and color may be used in combination with or separately from the characteristics used hereinabove”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Hoory to extract the feature information from the attribute information and to display a visual effect in the display of the second text data by reflecting the feature information when displaying the second text data, in order to automatically generate a text output, responsive to the spoken input, having a variable format characteristic corresponding to the non-verbal characteristic of the spoken input, as evidence by Hoory (see Col 3, lines 59-62)
	
Regarding claim 13, Sholudko and Patel do not teach the electronic device as claimed in claim 12, wherein the instructions cause the processor to reflect the feature information to determine the font of the second text data and/or to display an icon corresponding to the feature information. 
Hoory teaches wherein the instructions cause the processor to reflect the feature information to determine the font of the second text data and/or to display an icon corresponding to the feature information.  (Col 7 lines 48-53:"For example, characteristics attribute] comprising font effects [feature] such as kerning, fixed pitch, proportional pitch, strikethrough, underline, double underline, dotted underline, bold, bold italic, small capitals, toggle case, all capitals, and color may be used in combination with”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Hoory to reflect the feature information to determine the font of the second text data and/or to display an icon corresponding to the feature information, in order to automatically generate a text output, responsive to the spoken input, having a variable format characteristic corresponding to the non-verbal characteristic of the spoken input, as evidence by Hoory (see Col 3, lines 59-62)
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sholudko, Patel, as applied to  4,  and in further view of  Hoory, and Popika et al. (US9230549B1)(hereinafter "Popika"). 

Regarding claim 5, Sholudko further teaches the electronic device as claimed in claim 4, wherein the instructions cause the processor to transmit the voice data to an external speech recognition server through the communication circuit, (Par. 0068:"For example, the input module 250 may transmit the audio information to the at least one external device [for example, a server] through a communication interface…").
	Sholudko, and Patel do not teach and to acquire the second text data received from the speech recognition server and the feature information. 
speech recognition server 130 includes a converter 132 that converts radio transmissions received over the network 110 to a digital file such as a .wav file and stores each audio file in storage 138, a transcriber 134 that uses a speech recognition software program such as Carnegie Mellon University's Sphinx program to translate each digital audio file into a text file format such as XMPP, tags the transcribed text files to the corresponding digital audio file, tags the data with appropriate metadata related to the context and meaning of the message, and stores the tagged text files in storage 138, and a gateway 136 that transmits each tagged and transcribed text file with metadata for the audio file, any text highlighting, and other features over the network 110 to clients 170.")
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Popika to acquire the second text data received from the speech recognition server and the feature information, in order to ensure accuracy in relaying the messages or building a real time picture of the environment as evidence by Popika (See Col. 1, lines 43-44).

Claims  14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sholudko, Patel, Hoory as applied to 12, and 14, respectively, and in further view of Kim et al. (US20030120492A1)(hereinafter "Kim"). 

Regarding claim 14, Sholudko teaches an electronic device.
Sholudko, Patel and Hoory do not teach the electronic device as claimed in claim 12, wherein the instructions cause the processor to generate sound data from the second text data in response to a predetermined input detection, and to determine an auditory effect of the sound data on the basis of the feature information. 
Kim teaches wherein the instructions cause the processor to generate sound data from the second text data in response to a predetermined input detection, and to determine an auditory effect of the sound data on the basis of the feature information. (Par. 0039:” The communication apparatus 40 includes a text message receiving section 52, a phoneme dividing section 44, a text-to-speech conversion section 46, a speech synthesis section 48, a tone generating section 50, and a sound effect section 52.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Kim to generate sound data from the second text data in response to a predetermined input detection, and to determine an auditory effect of the sound data on the basis of the feature information, in order to convert a text message from a specified person into a speech having its own tone during the text message communication among the participants and by reproducing 

Regarding claim 15, Sholudko does not teach the electronic device as claimed in claim 14, wherein the auditory effect includes at least one of volume, tone, speed, and intonation of the sound data. 
Kim teaches the electronic device as claimed in claim 14, wherein the auditory effect includes at least one of volume, tone, speed, and intonation of the sound data.  (Par. 0039:” The communication apparatus 40 includes a text message receiving section 52, a phoneme dividing section 44, a text-to-speech conversion section 46, a speech synthesis section 48, a tone generating section 50, and a sound effect section 52.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Kim to include at least one of volume, tone, speed, and intonation of the sound data, in order to convert a text message from a specified person into a speech having its own tone during the text message communication among the participants and by reproducing the converted message through a receiver's speaker with a sound effect, as evidence by Kim (See Par. 0002)

Claim 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sholudko, and Patel as applied to 6, and 16 respectively, in further view of Sendai et al. (US20160035351A1)(hereinafter "Sendai").

Regarding claim 7, and 17 Sholudko teaches an electronic device.
Sholudko, and Patel do not teach wherein the instructions cause the processor to display the second text data for the second time, and then to remove the display of the second text data. 
Sendai teaches wherein the instructions cause the processor to display the second text data for the second time, and then to remove the display of the second text data. (Par. 0143:"In addition, when the microphone 63 detects the voice, the information related to the voice may be pop-up displayed and the display may be eliminated after a predetermined amount of time is passed.").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Sendai to display the second text data for the second time, and then to remove the display of the second text data, in order to improve the visibility of the information, and manage the contents of information to be displayed such that the font size or the like of words expressing a specific field is increased, as evidence by Sendai (See Par. 0004)

Regarding claim 17, Sholudko, and Patel do not teach wherein the instructions cause the processor to display the second text data for the second time, and then to remove the display of the second text data. 
Sendai teaches wherein the instructions cause the processor to display the second text data for the second time, and then to remove the display of the second text data. (Par. 0143:"In displayed and the display may be eliminated after a predetermined amount of time is passed.").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Sendai to display the second text data for the second time, and then to remove the display of the second text data, in order to improve the visibility of the information, and manage the contents of information to be displayed such that the font size or the like of words expressing a specific field is increased, as evidence by Sendai (See Par. 0004)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sholudko, and Patel as applied to 6, and in further view of Edwin Suominen (US20030055655A1 )(hereinafter " Suominen").

Regarding claim 8, Sholudko teaches an electronic device.
Sholudko, and Patel do not teach the electronic device as claimed in claim 6, wherein, when the communication circuit receives deletion request information including a deletion request for the second text data while the second text data is displayed, the instructions cause the processor to remove the display of the second text data.
Suominen teaches wherein, when the communication circuit receives deletion request information including a deletion request for the second text data while the second text data is displayed, the instructions cause the processor to remove the display of the second text data. display for displaying an electronic document and any additional user controls that may be desired….For example, user 240 may "dip" pointer 610 of stylus 110 in a red inkwell 157 to begin modifying text data using editing commands such as those in TABLE II. A yellow inkwell 158 may be provided to initiate highlighting and/or annotating of text data, a black inkwell 159 may be provided to initiate freehand input of new text data, and a white inkwell 153 may be provided to initiate erasure (i.e., deletion) of text data.").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Suominen to receive deletion request information including a deletion request for the second text data while the second text data is displayed, the instructions cause the processor to remove the display of the second text data, in order to improve accuracy of each subordinate message recognizer, the syntactic language model in a shared language model may be trained by user correction of any type of erroneous message recognition performed by the message recognizer, as evidence by Suominen (See Par. 0123)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sholudko, Patel, as applied to 16, and in further view of Hoory, and Kim. 

Regarding claim 19, Sholudko, and Patel do not teach the message data output method as claimed in claim 16, wherein the attribute information of the message data includes feature information including at least one of volume, tone, speed, and intonation of the voice 
Kim teaches wherein the attribute information of the message data includes feature information including at least one of volume, tone, speed, and intonation of the voice data which is a basis of the second text data, (par. 0039:” The communication apparatus 40 includes a text message receiving section 52, a phoneme dividing section 44, a text-to-speech conversion section 46, a speech synthesis section 48, a tone generating section 50, and a sound effect section 52.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Kim to include at least one of volume, tone, speed, and intonation of the sound data, in order to convert a text message from a specified person into a speech having its own tone during the text message communication among the participants and by reproducing the converted message through a receiver's speaker with a sound effect, as evidence by Kim (See Par. 0002)

Sholudko, Patel, and Kim do not teach and the displaying of the second text data comprises extracting the feature information from the attribute information, and displaying a visual effect in the display of the second text data by reflecting the feature information.
Hoory teaches and the displaying of the second text data comprises extracting the feature information from the attribute information, and displaying a visual effect in the display Expressive text 54 comprises text “whisper” spoken at volume(1), which text is set in the basic font at 8 points, and text “quietly” spoken at volume(2) and set in the basic font at 10 points. Text “loud voice” is spoken at volume(4) and is set in the basic font at 14 points, and text “by shouting” is spoken at volume(5), and is set in the basic font at 16 points.").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko, Kim  in view of Hoory to extract the feature information from the attribute information, and displaying a visual effect in the display of the second text data by reflecting the feature information, in order to automatically generate a text output, responsive to the spoken input, having a variable format characteristic corresponding to the non-verbal characteristic of the spoken input, as evidence by Hoory (see Col 3, lines 59-62)

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Sholudko, and Patel as applied to 16, in further view of Kim.

	Regarding claim 20, Sholudko, and Patel do not teach the message data output method as claimed in claim 16, generating and outputting sound data from the second text data in response to a predetermined input detection, wherein the generating and outputting of the sound data comprises determining an auditory effect of the sound data on the basis of the feature information. 
text message receiving section 52, a phoneme dividing section 44, a text-to-speech conversion section 46, a speech synthesis section 48, a tone generating section 50, and a sound effect section 52.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sholudko in view of Kim to generate sound data from the second text data in response to a predetermined input detection, and to determine an auditory effect of the sound data on the basis of the feature information, in order to convert a text message from a specified person into a speech having its own tone during the text message communication among the participants and by reproducing the converted message through a receiver's speaker with a sound effect, as evidence by Kim (See Par. 0002)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Woo-Jun Choi (US 20140358536 A1) teach a method for operating an electronic .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A./
Examiner, Art Unit 2656

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
04/09/2021